Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a landscaping cart, comprising: a cart frame providing two frame members spaced apart to accommodate an opening therebetween; at least two wheels rotatably mounted to a lower portion of the cart frame; a barrow frame dimensioned to fit within the opening in a nested position;; a mouth end provided along a lower portion of a proximal end of the barrow frame, wherein the mouth end extends downward from a remaining portion of the barrow frame, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with a side member attached to a periphery of the barrow frame to move between a contracted condition and an expanded condition, wherein the side member is biased in the expanded condition; the expanded condition enables the barrow frame to be supported substantially above the cart frame in a supported position and the nested position enables a lip edge of the mouth end to engage a supporting surface on which the at least two wheels ride as required by both Claim 1 and Claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618